DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/08/2021 has been entered.
Response to Amendment
The office action is responding to the amendments filed on 06/08/2021. Claims 1-18 are pending. Claims 1, 7 and 13 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of JUNG [US 2018/0267895] and in further view of Sakai et al. [US 2013/0205111].
Claim 1 is rejected over Ogawa, JUNG and Sakai. 
Ogawa teaches “a solid state drive (SSD) configured to include a plurality of blocks and a plurality of channels, each of the plurality of blocks being a first area as a unit of data deletion and being configured to include a plurality of pages, each of the plurality of pages being a second area as a unit of data access in the SSD, each of the plurality of channels being a transmission and reception route of data to and from a corresponding block among the plurality of blocks,” [Fig. 1 and Fig. 4] (Fig. 1 shows high level diagram of the SSD, each controller is connected to multiple flash [i.e., SSD] devices via interface [i.e., channel]. Fig. 4 shows further detail of the blocks and pages inside each SSD.)
“a processor coupled to the SSD, the processor being configured to” [Fig. 1, elements 111, 112 and 141] (Fig. 1 shows RAID controller [i.e., processor] is coupled to SSD flash storage device via internal bus.)
“execute allocation processing that includes … allocating the logical blocks to a slab that is a management target having a fixed length determined in advance,” as “Two or more physical storage areas of the multiple physical storage areas are allocated to each logical chunk. The media controller is configured so as to identify, based on the logical-physical translation information, a physical storage area allocated to a logical chunk to which a logical page 
Ogawa does not explicitly teach each of the plurality of blocks being associated with a corresponding channel among the plurality of channels; and
obtaining blocks by selectin a block from each of the plurality of channels, generating a logical block by using the obtained blocks each of which has been selected from a respective channel of the plurality of channels, and
each of the obtained blocks being a block coupled to a corresponding channel different from each other such that each of the obtained blocks is able to be accessed parallel from the apparatus; and
execute management processing that includes, in response that a size of a chunk being a unit of data access by software and being generated by dividing the slub is more than a size of one of the plurality of pages, obtaining pages by selecting a page from each of the blocks included in the logical block allocated to the slub such that each of the obtained pages is parallel accessed via the corresponding channel from the apparatus, and allocating the obtained pages to the chunk.
However, JUNG teaches “each of the plurality of blocks being associated with a corresponding channel among the plurality of channels; and” as “as illustrated in FIG. 5, the NFC 142 may include a first channel controller 1421 for controlling an access to the first memory devices NAND1<1:4>, a second channel controller 1422 for controlling an access to the second memory devices NAND2<1:4>” [¶0081]
“obtaining blocks by selectin a block from each of the plurality of channels, generating a logical block by using the obtained blocks each of which has been selected from a respective channel of the plurality of channels, and” as “a memory system may include: a plurality of first memory devices each coupled to first way of a first channel and including a plurality of first memory blocks; a plurality of second memory devices each coupled to a second way of the first channel and including a plurality of second memory blocks; a plurality of third memory devices each coupled to a first way of a second channel and including a plurality of third memory blocks; a plurality of fourth memory devices each coupled to a second way of the second channel and including a plurality of fourth memory blocks a first access controller suitable for controlling an access to the first memory blocks; a second access controller suitable for controlling an access to the second memory blocks; a third access controller suitable for controlling an access to the third memory blocks; a fourth access controller suitable controlling an access to the fourth memory blocks;” [¶0011]
“each of the obtained blocks being a block coupled to a corresponding channel different from each other such that each of the obtained blocks is able to be accessed parallel from the apparatus; and” as [Fig. 5] (Fig. 5 shows multiple channels are connected to plurality of memory blocks and can access data in parallel)
Ogawa and JUNG are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa and JUNG before him/her, to modify the teachings of Ogawa to include the teachings of JUNG with the motivation of a memory system capable of efficiently managing bad memory blocks. [JUNG, ¶0005]

However, Sakai teaches “execute management processing that includes, in response that a size of a chunk being a unit of data access by software and being generated by dividing the slub is more than a size of one of the plurality of pages, obtaining pages by selecting a page from each of the blocks included in the logical block allocated to the slub such that each of the obtained pages is parallel accessed via the corresponding channel from the apparatus, and allocating the obtained pages to the chunk.” as “the volume controller 10 does not initially allocate a physical volume having a capacity assigned to the virtual volume inside the storage, but does allocate a physical volume in units of blocks, called " chunks", having a predetermined logical block size from the volume of the storage pool to the virtual volume on a writing command from the host computer 2. The size (logical block size) of a chunk is generally set in the range of several hundreds kilobytes (KB) to several hundreds megabytes (MB). The first embodiment assumes that the size of a chunk is set to be, for example, 32 MB.” [Fig. 2 and ¶0062] (Fig. 2 shows the controllers are connected to memory devices via plurality of channels. ¶0062 recites how the allocation of logical blocks are done by dividing the memory into chunks/slubs.)
Ogawa, JUNG and Sakai are analogous arts because they teach data storage device comprising flash storage.

Claim 2 is rejected over Ogawa, JUNG and Sakai. 
Ogawa teaches “wherein the management processing is configured to allocate the division management target to one of the pages included in the logical block allocated to the management target when the size of the division management target is less than the size of one of the plurality of page.” as “Two or more physical storage areas of multiple physical storage areas are allocated to each logical chunk. A controller adjusts the number of physical storage areas to be allocated to each logical chunk.” [Abstract] (Each chunk can comprise multiple physical areas [i.e., pages] from multiple storage areas. Therefore, if the allocation area is smaller than one page, still one chunk will be allocated for that allocation request.)
Claim 7 which recites a method is rejected over Ogawa, JUNG and Sakai with the same rationale of rejection of Claim 1. 
Claim 8 which recites a method is rejected over Ogawa, JUNG and Sakai with the same rationale of rejection of Claim 2. 
Claim 13 which recites a product is rejected over Ogawa, JUNG and Sakai with the same rationale of rejection of Claim 1. 
. 

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of JUNG [US 2018/0267895] in further view of Sakai et al. [US 2013/0205111] and yet in further view of Zhou et al. [US 2018/0210828].
Claim 3 is rejected over Ogawa, JUNG, Sakai and Zhou.
The combination of Ogawa, JUNG and Sakai does not explicitly teach wherein the processor is further configured to execute deletion control processing that includes deleting data of the blocks included in the logical block in the SSD by executing data deletion processing of moving valid data in a specific management target to another management target and deleting all data in the specific management target without the valid data existing in the specific management target.
However, Zhou teaches “wherein the processor is further configured to execute deletion control processing that includes deleting data of the blocks included in the logical block in the SSD by executing data deletion processing of moving valid data in a specific management target to another management target and deleting all data in the specific management target without the valid data existing in the specific management target.” as “Garbage collection is: A primary controller of an SSD combines all "valid" data in those blocks including "invalid" data, puts combined data to a new "blank block", and deletes an "invalid" data block to increase a quantity of spare "blank blocks".” [¶0088] (The claim recites garbage collection steps of the SSD device, which is taught by the recited portion.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa, JUNG, Sakai and Zhou before him/her, to modify the teachings of combination of Ogawa, JUNG and Sakai to include the teachings of Zhou with the motivation of quantity of valid pages of the flash block has decisive impact on the GC efficiency, that is, a smaller quantity of valid pages indicates a smaller quantity of pages that need to be copied and indicates that a less time is cost, so as to improve the garbage collection efficiency. [Zhou, ¶0052]
Claim 9 is rejected over Ogawa, JUNG, Sakai and Zhou with the same rationale of rejection of Claim 3.
Claim 15 is rejected over Ogawa, JUNG, Sakai and Zhou with the same rationale of rejection of Claim 3.
Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of JUNG [US 2018/0267895] in further view of Sakai et al. [US 2013/0205111] in further view of Zhou et al. [US 2018/0210828] and yet in further view of Moon et al. [US 2018/0059955].
Claim 4 is rejected over Ogawa, Jung, Sakai, Zhou and Moon.
The combination of Ogawa, Jung, Sakai, and Zhou does not explicitly teach wherein the deletion control processing is configured to execute the data deletion processing at specific intervals.
However, Moon teaches “wherein the deletion control processing is configured to execute the data deletion processing at specific intervals.” as “that erasable memories such as 
Ogawa, Sakai, Zhou and Moon are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa, Jung, Sakai, Zhou and Moon before him/her, to modify the teachings of combination of Ogawa, Jung, Sakai, and Zhou to include the teachings of Moon with the motivation of by partitioning the local memory (DRAM, etc.), certain efficiencies in processing can be maintained since each of the lower level SSD and HDD controllers only access those portions of the memory dedicated to their use. [Moon, ¶0087]
Claim 10 is rejected over Ogawa, Jung, Sakai, Zhou and Moon with the same rationale of rejection of Claim 4.
Claim 16 is rejected over Ogawa, Jung, Sakai, Zhou and Moon with the same rationale of rejection of Claim 4.
Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of JUNG [US 2018/0267895] in further view of Sakai et al. [US 2013/0205111] and yet in further view of Hinz [US 2010/0030944].
Claim 5 is rejected over Ogawa, JUNG, Sakai and Hinz.

However, Hinz teaches “wherein the processor is further configured to execute execution processing that includes, when processing for the division management target is requested by the software, executing processing for the pages allocated to the division management target by the management processing.” as “For addressing a page in a management block a logical block address (LBA) is stored in a translation table 170 that maps a received logical block address to the actual, physical address of the page. Accordingly structures 170, 171 hold addresses 180-187 each pointing at one management block of a different flash device.” [¶0024] (Management process of page mapping is recited.)
Ogawa, JUNG, Sakai and Hinz are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa, JUNG, Sakai and Hinz before him/her, to modify the teachings of combination of Ogawa, JUNG and Sakai to include the teachings of Hinz with the motivation of the overall speed of a flash drive can be increased by employing a plurality of independent channels, wherein each channel is coupled to a plurality of flash devices. [Hinz, ¶0046]
Claim 11 is rejected over Ogawa, JUNG, Sakai and Hinz with the same rationale of rejection of Claim 5.
Claim 17 is rejected over Ogawa, JUNG, Sakai and Hinz with the same rationale of rejection of Claim 5.
Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. [US 2013/0086304] in view of JUNG [US 2018/0267895] in further view of Sakai et al. [US 2013/0205111] and yet in further view of Talagala et al. [US 2013/0275656].
Claim 6 is rejected over Ogawa, JUNG, Sakai and Talagala.
The combination of Ogawa, JUNG and Sakai does not explicitly teach wherein the SSD is configured to store second information corresponding to first information, and wherein the processor is further configured to execute read processing that includes holding correspondence information between a storage location of the second information and the first information, obtaining, based on the correspondence information, a storage position of the second information in the SSD in response to a request, from the software, of reading the second information using the first information, and reading the second information from the obtained storage position.
However, Talagala teaches “wherein the SSD is configured to store second information corresponding to first information, and wherein the processor is further configured to execute read processing that includes holding correspondence information between a storage location of the second information and the first information, obtaining, based on the correspondence information, a storage position of the second information in the SSD in response to a request, from the software, of reading the second information using the first information, and reading the second information from the obtained storage position.” as “The key-value mapping module 602, to accommodate pool identifier encoding as logical address offsets, in one embodiment, may allocate larger ranges or regions of logical addresses for each key-value pair than would otherwise be necessary so that the ranges or regions may include the key-value pair (e.g., key-
Ogawa, JUNG, Sakai and Talagala are analogous arts because they teach data storage device comprising flash storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ogawa, JUNG, Sakai and Talagala before him/her, to modify the teachings of combination of Ogawa, JUNG and Sakai to include the teachings of Talagala with the motivation of while the write buffer is being filled, the non-volatile memory media may be used for other read operations. This is advantageous because other non-volatile memory devices with a smaller write buffer or no write buffer may tie up the non-volatile memory when data is written to a storage write buffer and data flowing into the storage write buffer stalls. [Talagala, ¶0147]
Claim 12 is rejected over Ogawa, JUNG, Sakai and Talagala with the same rationale of rejection of Claim 6.
Claim 18 is rejected over Ogawa, JUNG, Sakai and Talagala with the same rationale of rejection of Claim 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132